Citation Nr: 0301033	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  98-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating greater than assigned for 
post-traumatic stress disorder, (PTSD), currently evaluated 
as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.V.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1964 to August 
1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The appellant testified before the undersigned 
Board member in September 2002.  

The record indicates that by rating decision dated in 
October 1997 and May 1998, service connection was denied for 
lumbosacral strain.  In the latter decision, the RO also 
denied service connection for irritable bowel syndrome.  
Because the appellant has not filed a notice of disagreement 
pertaining to these rating determinations, they are not 
before the Board for appellate review.  See 38 U.S.C.A. § 
7105(a).


FINDING OF FACT

Throughout the pendency of the appellant's claim of 
entitlement to service connection for PTSD since November 
30, 1995, the disorder has rendered the appellant incapable 
of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent disability 
rating for PTSD are met. 38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.16(c), 4.129, 4.130, Diagnostic Code 
9411 (1995); Karnas v. Derwinski, 1 Vet. App. 308 (1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that by application received on November 
30, 1995, the appellant sought service connection for PTSD.  
In October 1997, service connection was granted and a 10 
percent evaluation was assigned.  Upon reconsideration, the 
RO granted a 50 percent disability evaluation.  The 
appellant challenged the assigned disability rating by the 
filing of a notice of disagreement in December 1997, and the 
matter has remained in continuous appellate status since 
that time.

As an initial matter, during the pendency of this appeal, VA 
issued revised regulations amending the section of the 
Rating Schedule dealing with mental disorders.  See 61 
Fed.Reg. 52695-52702 (1996) (codified at 38 C.F.R. § 4.130).  
By law, the appellant is to be afforded consideration of 
both the old and new regulations, and the criteria more 
favorable to the appellant are to be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, (1991).

Under the previously applicable criteria, Diagnostic Code 
9411 provided that a 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

Under the current schedular criteria, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the inability to 
establish and maintain effective relationships.  

A 100 percent rating is warranted under the revised 
formulation if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130.  The current schedular criteria 
became effective in November 1996.

When the appellant submitted his claim, applicable 
regulations provided that in cases in which the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, if such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, then the mental disorder 
would nevertheless be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§§ 3.340, 4.16 (c) (1995).  Although this provision was 
deleted effective November 7, 1996, as noted previously, it 
is for consideration in this case.  Karnas, supra.

Having examined all of the evidence of record in light of 
the foregoing provisions, the Board is of the opinion that 
the formerly applicable criteria are more favorable to the 
appellant in this matter, as such application will result in 
the assignment of a 100 percent disability rating.  See 
VAOPGCPREC 3-2000 (holding that Karnas mandates the Board to 
first determine whether the revised version is more 
favorable to the veteran).  Further, because the evidence 
supports the assignment of a 70 percent rating under the 
previously applicable rating criteria and because the 
disorder precludes the appellant from securing or following 
a substantially gainful occupation, a 100 percent schedular 
evaluation is appropriately assigned.  38 C.F.R. §§ 3.340, 
4.16(c) (1995). 

The evidence indicates that at some point in late 1995, 
while the appellant was employed as a long-distance truck 
driver, he experienced what has been described as a 
dissociative episode while performing his duties.  The 
appellant, his spouse, and contemporaneous medical evidence 
indicate that the appellant had a period when he became 
unaware of his surroundings for several minutes and when he 
regained such awareness he had passed his destination.  It 
was at this point that the appellant contacted his wife to 
retrieve him.  When she arrived to do so, she noted that he 
was distraught, disoriented, and disheveled.  The appellant 
stopped working at that time, and has remained unemployed.  

VA medical records indicate that since December 1995, the 
appellant has experienced continuous and marked alienation 
towards others.  In December 1995, and in February 1996, 
psychiatric care providers noted that the appellant was 
experiencing increased irritability concomitant with a 
depressed mood, increased sleep difficulty and continuous 
daily intrusive thoughts and nightmares relating to his 
wartime experiences.  

These symptoms were again noted during a May 1996 VA 
psychiatric examination.  The examiner reported that the 
appellant had symptoms which were "very disabling."  
Although the examiner related the appellant's account that 
such symptoms had decreased somewhat in frequency and 
intensity, it was also noted that the appellant had remained 
disturbed by frequent nightmares, and that he had not 
established relationships with anyone other than his spouse.  
Other symptoms, such as marked hypervigilance and total 
social isolation remained, and the examiner opined that the 
appellant had sustained "massive difficulties" in social 
functioning and "massive symptoms of anxiety" which 
precluded him from functioning as a truck driver.  Similar 
symptoms were again noted during VA psychiatric examinations 
in November 1997 and June 1999.  On the latter occasion the 
appellant's symptoms reportedly had worsened.   

The evidence thus indicates that for the entirety of the 
period since the inception of the appellant's claim, his 
ability to establish and maintain effective or favorable 
relationships with people has been severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.  Thus, the severity of the 
disorder warrants the assignment of a 70 percent rating 
under the previously applicable rating criteria.  

After considering the totality of the evidence, the Board is 
persuaded that the appellant's service-connected PTSD 
effectively precludes him from securing or following a 
substantially gainful occupation.  The records provides no 
significant evidence to the contrary.  The Board therefore 
concludes that the assignment of a 100 percent evaluation 
for PTSD is warranted pursuant to the provisions of 38 
C.F.R. § 4.16(c) (1995).  Because of the disposition 
favorable to the appellant, further development under the 
Veterans Claims Assistance Act of 2000 or previously 
existing law is unnecessary.  


ORDER

A 100 percent schedular evaluation is assigned for PTSD, 
subject to the statutes and regulations governing the 
payment of monetary awards.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

